DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed with respect to the priority document have been fully considered and are persuasive in view of the filing of the Certified Translation.  Accordingly, the rejections concerning Lee have been withdrawn. 
Applicant's arguments filed with respect to the claim interpretation have been fully considered but they are not persuasive.  Applicant did not amend the claims consistently.  Please see below regarding rejections under 35 U.S.C. 112(b).  
Applicant’s arguments, filed with respect to the previously set forth rejections under 35 U.S.C. 112 have been fully considered and are persuasive in view of the Amendment, except where Applicant has failed to address the previous grounds of rejection.  Accordingly, the previously set forth rejections under 35 U.S.C. 112 have been withdrawn, except where not addressed. Please see below regarding new grounds of rejection under 35 U.S.C. 112, necessitated by Amendment and regarding maintained grounds of rejection under 35 U.S.C. 112. 
Applicant's arguments filed with respect to the prior art rejections have been fully considered but they are not persuasive.  Applicant is arguing about limitations added to the claims in an amendment, which are addressed in the modified grounds of rejection, necessitated by Amendment, below.  As noted above, Applicant’s filing of the certified translation of the priority document has overcome the rejection concerning Lee, as it is now subject to a 102(b)(2) exception.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “active heating device” and “passive heating device”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 16 has been amended to recite the limitation 
Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 24 has been amended to recite “a cooling pipe of the evaporator”.  Claim 16, upon which claim 24 depends has been amended to refer to a refrigerant pipe of the evaporator.   Applicant’s disclosure does not provide support for both a cooling pipe and a refrigerant pipe.  Accordingly, the introduction of “a cooling pipe” is considered to be new matter.  Please also see below regarding 112(b), as it is believed that the cooling pipe is the refrigerant pipe. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitations “active heating device” and “passive heating device” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The term “device” does not appear in the context of active heating and passive heating. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the 
Additionally, Examiner notes that claim limitations “active heating device” and “passive heating device” lack appropriate antecedent basis, as Applicant’s amendment to claim 18 has cancelled the antecedent basis.  Examiner has maintained the previous interpretation.  Claim 20 is rejected insofar as it is dependent on claim 19, and therefore includes the same error(s).  


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 recites the limitation wherein the lead wire passes the passive heating device.  This limitation is unclear.  Based on the disclosure, it appears to be in error for passes through the passive heating device.

Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 24 recites the limitation “a cooling pipe of the evaporator”.  There is insufficient antecedent basis for this limitation in the claims.  Claim 16, upon which claim 24 depends has already recited a refrigerant pipe of the evaporator.  Applicant does not have support for both a cooling pipe and a refrigerant pipe (see above).  It is assumed that the “cooling pipe” is the “refrigerant pipe” of claim 16.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Azuma (JP 08303932: English Abstract and partial English Machine Translation previously provided by Examiner).
Regarding claim 16, Azuma shows a refrigerator (see translation paragraph [0001], comprising: an evaporator (see at least Figure 2, evaporator #5) that has a plurality of cooling fins that extend vertically and horizontally and that are spaced apart from one another (see at least Figure 2, fins #5b), a refrigerant pipe that extends horizontally through the plurality of cooling fins and that has a bent portion (see at least pipe #5a; paragraph [0018]), and a defrosting device (see at least Figure 2, #9/#9a/#9b/#9c) configured to remove frost generated by the evaporator, wherein the defrosting device comprises: a heater case that is located at a lower portion of the plurality of cooling fins and that defines an inner space that extends horizontally (see at least Figure 2, #9b: at least the lower #9b is at a lower portion of the plurality of cooling fins); an outlet located at the heater case (see at least Figure 2a, i.e. right side of housing #9b (dependent on flow direction)); an inlet located at the heater case and spaced apart from the outlet horizontally (see at least Figure 2a, i.e. left side of housing #9b (dependent on 
Regarding claim 17, Azuma further shows wherein the heater case has a left end and a right end (see at least Figure 2, #9b: left and right ends are inherent to 3D object), andPage: 5 of 10 wherein the heater is inserted into the inner space of the heater case through the right end (see at least Figure 2, the coil #10 is inserted from the right side), and has a right end fixed to the right end of the heater case (see at least Figure 2, the coil #10 is fixed to the right side of the heater case).
Regarding claim 18, Azuma further shows wherein a first portion of the heater actively generates heat to heat the working fluid (see at least Figure 2, coils #10), and wherein a second portion of the heater extends from the first portion of the heater and is heated to a temperature lower than a temperature of the first portion of the heater (see at least Figure 2, working fluid above coils #10 and below the heating pipe #9/#9a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-18, and 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melcher (US 2,631,442: previously cited) in view of Azuma (JP 08303932: English Abstract and partial English Machine Translation previously provided by Examiner).
Regarding claim 16, Melcher discloses a refrigerator (see at least column 1, lines 1-3), comprising: an evaporator (see at least cooling coil #10) comprising a plurality of cooling fins that extend vertically and horizontally and that are spaced apart from one another (see at least fins #15), a refrigerant pipe that extends horizontally through the plurality of cooling fins and that has a bent portion (see at least cooling coil #10), and a defrosting device configured to remove frost generated by the evaporator, where the defrosting device comprises: a heater case that defines an inner space that extends horizontally (see at least tank #25); an outlet located at the heater case (see at least outlet of tank #25 that leads to the portion of defrost coil #20 that extends to the top of cooling coil #10); an inlet located at the heater case and spaced apart from the outlet horizontally (see at least inlet of tank #25 communicating with the horizontal run #21 
Melcher does not disclose the heater case that is located at a lower portion of the plurality of cooling fins, nor does Melcher disclose wherein a width of the heater perpendicular to the direction in which the heater is extended is longer than diameters of the inlet and the outlet.
Azuma teaches another defrosting device having a heater case that is located at a lower portion of a plurality of evaporator cooling fins (see at least Figure 2, #9b: at least the lower #9b is at a lower portion of the plurality of cooling fins), and wherein a width of the heater perpendicular to the direction in which the heater is extended is longer than diameters of the inlet and the outlet (see at least Figure 2b, the width of the heater in the direction perpendicular to the direction in which the heater is extended (shown in Figure 2a) is longer than the diameters of both the inlet and outlet (see at least Figure 2a, i.e. right side and left side of housing #9b (dependent on flow direction)).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the heater case of Melcher with wherein the heater case is located at a lower portion of the plurality of cooling fins, as taught by Azuma, to improve the defrosting device of Melcher by improving space efficiency (see at least Azuma paragraph [0019]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the heater of Melcher with wherein a width of the heater perpendicular to the direction in which the heater is extended is longer than diameters of the 
Regarding claim 17, Melcher further discloses wherein the heater case has a left end and a right end (see at least Figure, tank #25: left and right ends are inherent to 3D object), andPage: 5 of 10 wherein the heater is inserted into the inner space of the heater case through the right end (see at least Figure, the coil #26 is inserted on the right side when viewed from behind), and has a right end fixed to the right end of the heater case (see at least Figure, the coil #26 is fixed to the right side of the heater case).
Regarding claim 18, Melcher further discloses wherein a first portion of the heater actively generates heat to heat the working fluid (see at least coil #26), and a second portion of the heater extends from the first portion of the heater and is heated to a temperature lower than a temperature of the first portion of the heater (see at least area within tank #25 around coil #26). 
Regarding claim 23, Melcher further discloses wherein the heating unit further comprises a return pipe extending from the inlet and connected to the heat pipe (see at least connection between heat pipe #20 of Melcher and tank #25).
Melcher in view of Azuma is silent regarding and Client Ref. No.: PA/LGE/REF/16381/US; LG Ref.: 16FREF042US02wherein an inner diameter of the return pipe is greater than 5 mm and smaller than 7 mm.
It would, however, have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Melcher in view of Azuma with wherein an inner diameter of the return pipe is greater than 5 mm and smaller than 7 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 
Regarding claim 24, Melcher further discloses wherein the heat pipe comprises: a horizontal extending portion arranged at a lower portion of the evaporator and connected to the heater case to allow a supply of the working fluid heated by the heating unit (see at least Figure #21), a perpendicular extending portion connected to the horizontal extending portion and extending to an upper side of the evaporator such that the heated working fluid flows upward (see at least Figure, part of #20 leading to top of cooling coil #10), and a heat sink portion that extends from the perpendicular extending portion into a zigzag shape along a cooling pipe of the evaporator (see at least Figure, the remainder of #20 extends in a zigzag shape along the coiling coil #10).
Regarding claim 25, Melcher further discloses wherein the heater has a left end spaced apart from the left end of the heater case such that a predetermined amount of the working fluid is gathered between the left end of the heater case and the left end of the heater (see at least Figure: when viewed from front or back, there is space on the left of heating coil #26 and the edge of tank #25 for working fluid).
Regarding claim 26, Melcher further discloses wherein the outlet is disposed between the left end of the heater case and the left end of the heater (see at least Figure: when viewed from behind, the outlet connecting the vertical line of #20 leading to the top of coil #10 is disposed between the left end of the tank #25 and the heating coil #26).

Claims 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azuma or, in the alternative, Melcher in view of Azuma as applied to claim 18 above, and further in view of Kato (US 7,565,065: previously cited).
Regarding claim 19, Azuma, or Melcher in view of Azuma does not disclose wherein the inlet faces the passive heating device, and is located on an outer circumferential surface of the heater case such that the returned working fluid is introduced into a space between the heater case and the passive heating device, and wherein the outlet is located at a circumferential position of the heater case that is apart from the left end of the heater case with a predetermined gap such that a predetermined amount of working fluid is gathered between the left end of the heater case and the outlet.  
However, it is noted that there are only a finite number of options available to one having ordinary skill in the art before the effective filing date of the invention for providing the structure of a heater in a heating unit of a fluid system.  In this regard, it is noted that Kato teaches another heater wherein the inlet faces the passive heating device, and is located on an outer circumferential surface of the heater case such that the returned working fluid is introduced into a space between the heater case and the passive heating device, and wherein the outlet is located at a circumferential position of the heater case that is apart from the left end of the heater case with a predetermined gap such that a predetermined amount of working fluid is gathered between the left end of the heater case and the outlet (see at least column 9, lines 26-51).  
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the heater in the heating unit of Azuma, or, in the alternative Melcher in view of Azuma with wherein the inlet faces the passive heating device, and is located on an outer circumferential surface of the heater case such that the returned working fluid is introduced into a space between the heater case and the passive heating device, and wherein the outlet is located at a circumferential position of the heater case that is KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such would provide the benefit of providing an in situ heater isolated from the working fluid and thermally buffered by the working fluid.  
Regarding claim 20, Azuma, or Melcher in view of Azuma does not disclose wherein the working fluid is filled in an annular space between an inner circumferential surface of the heater case and an outer circumferential surface of the heater such that the heater is configured to be soaked below a surface of the working fluid in the heater case.
However, it is noted that there are only a finite number of options available to one having ordinary skill in the art before the effective filing date of the invention for providing the structure of a heater in a heating unit of a fluid system.  In this regard, it is noted that Kato teaches another heater wherein the working fluid is filled in an annular space between an inner circumferential surface of the heater case and an outer circumferential surface of the heater such that the heater is configured to be soaked below a surface of the working fluid in the heater case (see at least column 9, lines 26-51).  
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the heater in the heating unit of Azuma, or, in the alternative Melcher in view of Azuma with wherein the working fluid is filled in an annular space between an inner circumferential surface of the heater case and an outer circumferential surface of the heater such that the heater is configured to be soaked below a surface of the working fluid in the heater case, as taught by Kato, since such was a suitable and known provision for a heater within a heating unit of a fluid system (see KSR Int'l Co. v. Teleflex Inc.,
Regarding claim 21, Azuma, or Melcher in view of Azuma does not disclose wherein the heater further comprises a lead wire located within the heater and configured to generate heat, wherein the lead wire passes the passive heating device and is wound plural times within the active heating device.
However, it is noted that there are only a finite number of options available to one having ordinary skill in the art before the effective filing date of the invention for providing the structure of a heater in a heating unit of a fluid system.  In this regard, it is noted that Kato teaches another heater wherein the heater comprises a lead wire located within the heater and configured to generate heat (see at least column 10, lines 15-30; Figure 3, lead wires #r,r and not shown induction coil within heating part #40), wherein the lead wire passes the passive heating device and is wound plural times within the active heating device (see at least column 10, lines 15-30, not shown induction coil within heating part #40).  
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the heater in the heating unit of Azuma, or, in the alternative Melcher in view of Azuma with wherein the heater comprises a lead wire located within the heater and configured to generate heat, wherein the lead wire passes the passive heating device and is wound plural times within the active heating device, as taught by Kato, since such was a suitable and known provision for a heater within a heating unit of a fluid system (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such would provide the benefit of providing an in situ heater isolated from the working the fluid and thermally buffered by the working fluid.  
Regarding claim 22, Azuma, or, in the alternative, Melcher in view of Azuma does not disclose wherein a right end of the passive heating device is externally exposed at the right end of the heater case.  
However, it is noted that there are only a finite number of options available to one having ordinary skill in the art before the effective filing date of the invention for providing the structure 
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the heater in the heating unit of Azuma, or, in the alternative Melcher in view of Azuma with wherein a right end of the passive heating device is externally exposed at the right end of the heater case, as taught by Kato, since such was a suitable and known provision for a heater within a heating unit of a fluid system (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such would provide the benefit of providing an in situ heater isolated from the working the fluid and thermally buffered by the working fluid.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAVIA SULLENS/Primary Examiner, Art Unit 3763